Darden, Judge,
with whom Chief Judge Quinn joins
(concurring in the result) :
I concur in the result. To me, the staff legal officer’s note in question is nothing more than a rather forthright acknowledgment by the author that regardless of his own assessment of the case, others might disagree. I see no abridgment of his impartial role or deviation from appropriate practice in the existence of this instrument. United States v Mallieote, 13 USCMA 374, 32 CMR 374, On the other hand, I willingly concede that other interpretations are possible and that the appearance of error should be as stringently avoided as error itself. Considering the relationship between the supervisory authority and the staff legal officer, their combined role in the appellate process, and in order to remove even the barest suggestion of error, I believe a new staff legal officer review and supervisory authority action are justified.